1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8                             UNITED STATES DISTRICT COURT FOR THE
9                                EASTERN DISTRICT OF CALIFORNIA
910                                   SACRAMENTO DIVISION
10
11    ____________________________________
11    UNITED STATES OF AMERICA and
12    THE CALIFORNIA DEPARTMENT OF
12
13    TOXIC SUBSTANCES CONTROL,                       Case No. 2:18-cv-02651-MCE-KJN
13
14                   Plaintiffs,
14
15
                                                      ORDER ENTERING
                     v.                               CONSENT DECREE
15
16
      REGENTS OF THE UNIVERSITY OF
16
17    CALIFORNIA,
18
17
                  Defendant.
19
18    ____________________________________
20
19
21
20           The Plaintiffs lodged a Consent Decree in this matter with the Court on September 28,
22
21    2018 (“Consent Decree”), pending a thirty (30)-day public comment period (Document No. 3-1).
23
22    On May 7, 2019, having received no public comment, the Plaintiffs requested that the Court
24
23    enter the Consent Decree as a final order of the Court.
25
24    ///
26
25    ///
27
26    ///
28
27    ///
28


      UNITED STATES ET AL. V. REGENTS OF THE UNIV. OF CALIF., NO. 2:18-CV-02651-MCE-KJN
      ORDER ENTERING CONSENT DECREE
1
1            The proposed Consent Decree is fair, reasonable, and consistent with the governing
2
2     statute. For the reasons set forth in the Plaintiffs’ Motion to Enter Consent Decree and for good
3
3     cause shown, the Consent Decree is approved and shall be a final judgment under Federal Rule
4
4     of Civil Procedure 58.
5
5             IT IS SO ORDERED.
6
6     Dated: May 9, 2019
7
7
8
8
9
910
10
11
11
12
12
13
13
14
14
15
15
16

16
17
18
17
19
18
20
19
21
20
22
21
23
22
24
23
25
24
26
25
27
26
28
27
28


      UNITED STATES ET AL. V. REGENTS OF THE UNIV. OF CALIF., NO. 2:18-CV-02651-MCE-KJN
      ORDER ENTERING CONSENT DECREE
